Case 2:15-cv-00256-MRH Document 369 Filed 03/06/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

Equal Employment Opportunity Commission,

Plaintiff,
Civil Action No. 15-cv-00256

Vv.
Hon. Mark R. Hornak

FedEx Ground Package System, Inc.

Defendant.

 

 

ORDER PLO DIEYING AMENDED CMO AND DISCOVERY PLAN

Z

Sy f
This "da of ae , 2020, based upon the parties’ request at ECF 26S
y p P q

to modify the Amended Case Management Order and Phase II Discovery Plan (ECF 301, as

 

amended by ECF 341) currently in effect in this matter, it is hereby Ordered that the parties’ request
is granted and the CMO shall be modified as follows:

1. Deadline at Paragraph 4(c): April 30, 2020

2. Deadline at Paragraph 6(b)(): May 15, 2020

It is further Ordered that the stay of the deadline for EEOC to file any motion challenging
FedEx Ground’s privilege designations is extended to Match 31, 2020. On that date, the parties shall

file a status teport either requesting a continuation oftha stay of a briefing schedule on EEOC’s
i :

i. j -_
motion. aa) ..f “a. al

The Honorable Mark R. Hornak
United States District Judge

em

 
